DETAILED ACTION
	In Reply filed on 12/01/2021, claims 1-15 are pending. Claims 1-4 and 7-10 are currently amended. No claim is canceled, and claims 12-15 are newly added. Claims 1-15 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 1-8 and 10 recite the claimed limitations with numeral symbols presented in Specification. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See MPEP 2111.01 II. For the purpose of examination, the numeral symbols would NOT be considered to import into claim limitations that are not part of the claim for further clarification of the recited limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation “the polymeric material and the second polymeric material are different materials having different melting temperatures and different crystallization start temperatures.” Although the Instant Application discloses that “it is possible to produce two (or more) tubular bodies from different materials” (Instant Specification: page 13 lines 4-5), the Application does not support that the different materials have different melting temperatures and different crystallization start temperatures.” 
	Appropriate correction or clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites the limitation “the temperature of the polymeric material, while it is being extruded, is above the crystallization start temperature of the polymeric material,” and the scope of the limitation is included in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnebat et al. (US 4,216,253, hereinafter Bonnebat) in view of Feuerherm et al. (US 5,840,223 A, hereinafter Feuerherm) and Kazushi et al. (DE 2338236 A1, hereinafter Kazushi). 
Regarding claim 1, Bonnebat teaches a method for forming an object made of a polymeric material (abstract: hollow shaped articles are extruded, advantageously continuously extruded, from molten thermoplastics), wherein the polymeric material has a melting temperature (about a temperature of complete fusion temperature TFF), and wherein the polymeric material has a crystallization start temperature (a temperature of the beginning of crystallization TDC) at which, under static conditions, crystals begin to form (column 2 lines 42-45: the fusion temperature (TFF) and crystallization temperature (TDC) of thermoplastic material can be measured by means the method comprising the following steps in the following order:
a) melting the polymeric material (column 2, lines 28-36: the process comprises an improvement of conventional extrusion and molding processes by cooling the molten thermoplastic mass obtained from a source of the thermoplastic material from its original temperature T0 (above its temperature of complete fusion TFF) to a temperature T (between its TFF and TDC) prior to extrusion; column 2 line 67 - column 3 line3: the temperature T0 is selected so as to avoid any phase heterogeneity in the molten mass, and this temperature is generally a function of the rate and duration of shearing, and is at least about 5 °C higher than the fusion temperature, TFF; column 4 line 22-24: the source of the molten polymer, represented by an extrusion machine 1; FIGURE 2);
b) cooling the polymeric material to a temperature below the melting temperature (about TFF) but above the crystallization start temperature (TDC) (column 2, lines 28-36; column 2 lines 36-41: the cooling is conducted in a homogeneous manner, under conditions which prevent the formation of crystalline seeds in the polymer as it passes from the extrusion means to the conformation or blow-molding device where the final, hollow shaped article is formed; column 4 line 26-27: thermal homogenization device 3; FIGURE 2);  
c) extruding the polymeric material into a tubular shaped body (abstract; column 2 line 38-41: as the polymer passes from the extrusion means to the conformation or blow-molding device where the final, hollow shaped article is formed; column 4 line 25: extrusion head 2; FIGURE 2). 
Bonnebat also teaches that non-oriented bottles of saturated polyester were prepared by extrusion-blowing using a machine of the type BEKUM HBD 110, modified by inserting a thermal homogenization device at the base of 12 elements of STATIC MIXER (column 6 lines 41-46). However, Bonnebat does not explicitly teach the details of the blow molding process and apparatus as recited in claim 1: (1) d) inserting the tubular body into a mold having an internal cavity; (2) e) closing off the tubular body at a first end; (3) f) blowing air into the tubular body through a second end in order that the tubular body adheres to the internal cavity of the mold, (4) wherein the polymeric material is maintained at said temperature below the melting temperature but above the crystallization start temperature from the step b) to step d). 
Feuerherm teaches a process for blow-molding hollow bodies from thermoplastic synthetic resin (abstract). The process includes extruding a tubular preform at 11, blowing the preform at 12 to produce the blow-molded article (column 8 lines 9-12; FIGURE 6). Feuerherm teaches that (1) inserting the tubular body (tubular preform 1) into a mold (blow mold 5) having an internal cavity (formed by the mold halves 5a and 5b); (2) closing off the tubular body at a first end (at the bottom end of mold 5 as shown in FIGURE 1); (3) blowing air into the tubular body through a second end (at the top end of mold 5 as shown in FIGURE 1; through a passage 32 to which blowing air is fed) in order that the tubular body adheres to the internal cavity of the mold (column 8 lines 52-58: the preform 1 is hanging from the nozzle gap S in between the halves 5a and 5b of an open blow mold 5 which, when closed, defines the external configuration of the finished canister 6, and the central member 23 also has a passage 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filling invention to modify the method and apparatus for forming a polymeric object of Bonnebat to further include the method and apparatus of blow molding in downstream of extrusion head as taught by Feuerherm in order to yield known results or a reasonable expectation of successful results of forming a blow-molded hollow object. 
Thus, Bonnebat in view of Feuerherm teaches a series of consecutive steps of blow molding including a) the melting, b) the cooling, d) the extruding, e) the closing off, and f) the blowing, in the order, as recited in claim 1 (as presented above paragraphs). Of note, modified Bonnebat also teaches that b) cooling the polymeric material to a temperature below the melting temperature (about TFF) but above the crystallization start temperature (TDC) (column 2, lines 28-36; column 2 lines 36-41: the cooling is conducted in a homogeneous manner, under conditions which prevent the formation of crystalline seeds in the polymer as it passes from the extrusion means to the conformation or blow-molding device where the final, hollow shaped article is formed; column 4 line 26-27: thermal homogenization device 3; FIGURE 2). Thus, it is obvious that the method and apparatus of modified Bonnebat, in particular, the cooling conditions and temperatures, would prevent the formation of crystalline seeds in the polymer as it passes from the extrusion means (i.e., the extruding step as recited in claim 1) to the conformation or blow-molding device (i.e., at least up to a forming step of a final article) where the final, hollow shaped article is formed. 
modified Bonnebat does not explicitly teach that the polymeric material is maintained at said temperature below the melting temperature but above the crystallization start temperature from the extruding step to the inserting step.
Kazushi teaches a method of making a hollow polypropylene polymer articles, and the method comprises (a) extruding a molten polypropylene tube, (b) rapidly cooling the internal and external surfaces of this tube to a temperature below the crystallization temperature, thus producing rapid crystallization of the cooled portion, (c) cutting the tube into at least two predetermined lengths, (d) heating the cut lengths of tube, (e) drawing each of the heated lengths in an axial direction at a temperature above the crystalline m.p. and below the thermal m.p., (f) placing each of the drawn lengths in a mold, and (g) injecting a pressurized fluid into each of the lengths, in order to expand the lengths against the inside of the mold, and thus articles are smooth with high transparency (abstract). Although Kazushi teaches that the cooled portion of the cut lengths are re-heated at a temperature above the crystalline m.p. and below the thermal m.p., and the heated cut lengths are placed in a mold, it would be obvious to one of the ordinary skill in the art to prepare a tubular preform extruded from a extrusion head to be at a temperature above the crystalline m.p. and below the thermal m.p. while inserting the tubular preform into a blow mold when there is no additional heating step (or apparatus) of the tubular preform. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method for forming a blow-molded hollow object of modified Bonnebat to let the temperature of a tubular preform to be at a temperature above the crystalline m.p. and below the thermal m.p. while inserting the tubular preform into a Kazushi in order to yield known results or a reasonable expectation of successful results of obtaining a blow-molded hollow object in smooth with high transparency (Kazushi: derived from abstract). Thus, during the consecutive steps of the extrusion-based blow molding process (i.e., the cooling, the extruding, and the inserting), as disclosed in Bonnebat in view of Feuerherm, the temperature of the polymeric material below the melting point but above the crystallization start temperature, which is set during the cooling step, would be maintained until at least the inserting step in view of Kazushi, so as to prevent the formation of crystalline seeds in the polymer as it passes from the extrusion means to the conformation or blow-molding device where the final, hollow shaped article is formed (Bonnebat: column 2, lines 28-41).
Regarding claim 10, Bonnebat in view of Feuerherm and Kazushi teaches that the temperature of the polymeric material, while it is being extruded, is above the crystallization start temperature (Bonnebat: column 2, lines 28-36: a temperature T (between its TFF and TDC) prior to extrusion; Kazushi: abstract: the method comprises (a) extruding a molten polypropylene tube, (b) rapidly cooling the internal and external surfaces of this tube to a temperature below the crystallization temperature; thus, it is obvious that the temperature of the polymeric material is above the crystallization temperature during extrusion). Thus, modified Bonnebat teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 11, Bonnebat teaches that the polymeric material is a semi-crystalline polymeric material (column 4 lines 53-66: the utility of the present invention is 
Regarding claims 12-14, Bonnebat teaches that the polymeric material is selected from the group consisting of (1) polypropylene, high-density polyethylene and polyethylene terephthalate (claim 12), (2) the group consisting of polypropylene and polyethylene terephthalate (claim 13), (3) the group consisting of high-density polyethylene and polyethylene terephthalate (claim 14) (Bonnebat: column 4 lines 53-66: examples of polymers are polyolefins such as polypropylene, polyethylene, polyethylene terephthalate)
Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnebat, Feuerherm, and Kazushi as applied to claim 1 above, and further in view of Sun et al. (US 20180093408 A1, hereinafter Sun).
Regarding claim 2, Bonnebat in view of Feuerherm and Kazushi teaches all the claimed limitations of claims 2 including the hollow bodies can be lined with a varnish by coextrusion (Bonnebat: column 8 lines 32-33), but does not teach that the method includes the following steps of 1) melting at least a second polymeric material, 2) extruding the second polymeric material into a second tubular body concentric with the tubular body, and (3) inserting, closing off, and blowing air the second tubular body with the tubular body of claim 1. 
Sun teaches a method and an apparatus for manufacturing a vessel which is configured to hold a product in an interior region, formed using a blow-molding process in which a multiple-layer parison is blow molded to form the vessel, and the multiple-layer parison is formed in an extrusion process in which a number of extruders are Sun also teaches that the co-extrusion process 100 includes a preparing stage 102 in which various material formulations are provided to co-extrusion system 12, an extrusion stage 104 in which the various material formulations are processed by co-extrusion system 12 to provide associated parisons, and a co-extrusion stage 106 in which the various parisons are extruded to provide multiple-layer tube 10 (¶ [0014]; FIGURE 2). Co-extrusion stage 106 then proceeds to an extruding operation 106B in which all three parisons 30, 34, 38 (i.e., three polymeric materials are melted) are co-extruded at the same time through lower tooling included in co-extrusion die 26 to begin forming multiple-layer tube 10 (as shown FIGURES 1 and 3, i.e., a second tubular body is concentric with the tubular body 10), and then co-extrusion stage 106 proceeds to an establishing operation 106C to form a sufficient length of multiple-layer tube 10, and the multiple-layer tube 10 is ready for a subsequent operation such as a blow-molding process in which a multiple-layer container may be established (¶ [0108]; FIGURES 1 and 2). Thus, Sun teaches the method comprises the following steps of melting at least a second polymeric material, and the second material is extruded into a second tubular body concentric with the tubular body as mentioned above, and the multiple-layer tube 10 will proceeds the rest of steps in the same way as described in claim 1. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of extrusion blow-molding of modified Bonnebat to include extrusion of multiple polymeric materials to from a concentric multiple-layer parison tube as taught by Sun in order to yield know results or a reasonable expectation 
Regarding claim 3, although modified Bonnebat does not explicitly teach that the temperature of the second polymeric material is maintained to a temperature below the melting temperature (about TFF) of the second polymeric material but above the crystallization start temperature (TDC) of the second polymeric material during the forming process, it would be obvious to one of ordinary skill in the art to maintain the temperature of the second polymeric material as the same manner as the first polymeric material for the same reason as presented in claim 1 (see above USC 103 rejection of claim 1). Thus, modified Bonnebat teaches all the claimed limitations, and the motivation to combine, applied to claims 1 and 2, applies equally here.   
Regarding claim 15, modified Bonnebat teaches that the polymeric material and the second polymeric material are different materials having different melting temperatures and different crystallization start temperature (Sun: ¶ [0025], ¶ [0063], ¶ [0115]: inner-layer formulation and outer-layer formulation may be different; of note, as the layers have different formulation, it would be obvious to one of ordinary skill in the art that the formulations of each layers would have different melting temperatures and different crystallization start temperatures). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnebat in view of Feuerherm.
Regarding claim 4, claim 4 recites the limitations “a cooling … that is configured and constructed to cool the polymeric material to a temperature below the melting but above the crystallization start temperature” and “the forming device is configured and 
Bonnebat teaches a forming device for blowing of a tubular body (abstract, Example 3, claims 1 and 4), comprising: 
2a melting device (extrusion machine 1), which is structured so as to melt a polymeric material (column 4 line 22-24, FIGURE 2); 
an extrusion head (extrusion head 2), which is structured so as to extrude the polymeric material into a tubular body (hollow body) (column 4 line 25; column 5 lines 25-29: the term "hollow body" is meant any hollow object which can be manufactured from extrusion or extrusion-blow molding devices including parisons, tubes, open and closed linear profiles, performs and bottles; FIGURE 2); 
characterized in that the forming device comprises a cooling device (thermal homogenization 3) disposed downstream of the melting device (1), that is configured and constructed to cool the polymeric material to a first temperature, said first temperature being below a melting temperature of the polymeric material (about TFF) but above a crystallization start temperature of the polymeric material (TDC) (column 2, lines 28-14, column 4 line 26-27; FIGURE 2); 
the cooling device (3) being interposed between the melting device (1) and the extrusion head (2) (FIGURE 2); 
wherein the cooling device (20) comprises a heat exchanger (electric or fluid circulating heating circuits 7, cooling circuits 8, static mixing elements 5 and 6) (column 4 lines 30-37; FIGURE 2), and 
wherein the heat exchanger comprises a static mixer (base element 5 and coupling element 6) (column 4 lines 30-37; FIGURE 2).
Bonnebat also teaches that non-oriented bottles of saturated polyester were prepared by extrusion-blowing using a machine of the type BEKUM HBD 110, modified by inserting a thermal homogenization device at the base of 12 elements of STATIC MIXER (column 6 lines 41-46), but does not explicitly teach the details of the blow molding process and apparatus as recited in claim 4: (1) a mold having a shaped internal cavity, which is structured so as to contain the tubular body and to close off the tubular body at a first end; (2) blowing means, which are structured so as to allow the delivery of a fluid into the tubular body. 
Feuerherm teaches a process and apparatus for blow-molding hollow bodies from thermoplastic synthetic resin (abstract). The apparatus includes (1) a mold (blow mold 5) having a shaped internal cavity (formed by the mold halves 5a and 5b), which is structured so as to contain the tubular body (tubular preform 1) and to close off the tubular body at a first end (at the bottom end of mold 5 as shown in FIGURE 1), and (2) blowing means (through a passage 32 to which blowing air is fed), which are structured so as to allow the delivery of a fluid into the tubular body (column 8 lines 52-58: FIGURE 2). 
Bonnebat, for forming a polymeric object by cooling the molten polymeric material before a forming step, to further include the method and apparatus of blow molding as taught by Feuerherm, in downstream of the cooling method/apparatus of Bonnebat, in order to yield known results or a reasonable expectation of successful results of forming a blow-molded hollow object. 
	Regarding claim 5, Bonnebat teaches that the extrusion head (2) is fed by a feeding conduit (the conduit of thermal homogenization device 3) placed in communication with the melting device (1), and wherein the cooling device (3) is disposed along the feeding conduit (the conduit of thermal homogenization device 3) (FIGURE 2).
	Regarding claim 6, Bonnebat in view of Feuerherm teaches that the feeding conduit (Bonnebat: a conduit which connects the extrusion machine 1 and the extrusion head 2; Feuerherm: a conduit which connects the extruder 2 and a central member 24 of the head 4) comprises a first stretch (Bonnebat: the conduit of thermal homogenization device 3; Feuerherm: along an outlet of the extruder 2) coming from the melting device (Bonnebat: 1; Feuerherm: 2) and a second stretch (Feuerherm: passage 23 in the head 4 before the central member 24) connected to the first stretch  and communicating with the extrusion head (Bonnebat: 2, Feuerherm: the central member 24 of the head 4), and wherein the cooling device (Bonnebat: 3) is disposed along the first stretch  of the feeding conduit (Bonnebat: FIGURE 2; Feuerherm: FIGURE 1). Thus, modified Bonnebat teaches all the claimed limitations, and motivation to combine applied to claim 4 equally applies here. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnebat and Feuerherm as applied to claim 4 above, and further in view of Sun.
Regarding claim 7, Bonnebat in view of Feuerherm teaches all the claimed limitations as applied to claim 4, but does not teach the device comprises at least a second melting device as recited in claim 7. 
Sun teaches a method and an apparatus for manufacturing a vessel which is configured to hold a product in an interior region, formed using a blow-molding process in which a multiple-layer parison is blow molded to form the vessel, and the multiple-layer parison is formed in an extrusion process in which a number of extruders are arranged to co-extrude associated inner and outer parisons to establish the multiple-layer parison (abstract). Sun also teaches that a co-extrusion system to make a multiple-layer tube showing that the co-extrusion system includes an outer-layer extruder (22) configured to receive an outer-layer formulation and provide an outer-layer parison, an inner-layer extruder (28) configured to receive an inner-layer formulation and provide an inner-layer parison, a core-layer extruder (24) configured to receive a core-layer formulation and provide a core-layer parison, and a co-extrusion die (26) coupled to each of the extruders to receive the associated parisons and to extrude the inner-layer, core-layer, and outer-layer parisons to establish the multiple-layer tube (10) (¶ [0013]; FIGURE 1). Thus, Sun teaches at least a second melting device (outer-layer extruder 22 or inner-layer extruder 28) for melting a second polymeric material, wherein the extrusion head (26) is structured so as to extrude the second polymeric material into a second tubular body (outer layer 14 or inner layer 16, respectively formed from the extruder 22, 28) that is concentric with the first tubular body. 
modified Bonnebat to include another passageway of a second material extruded from a second extruder to form a concentric multilayer tubular parison as taught by Sun in order to yield known results or a reasonable expectation of successful results of obtaining a multilayer tubular parison for a blow molding process.
 Regarding claim 8, claim 8 recites the limitation “a second cooling device … configured to cool the second polymeric material to a temperature lower than the melting temperature,” and the underlying limitations relates to intended use of the cooling device and fails to require structure other than the cooling device. Thus, the limitation is considered to have no significance to the claim.
Bonnebat in view of Feuerherm and Sun teaches all the claimed limitations, as applied to claims 4 and 7, but does not explicitly teach that the device comprise at least a second cooling device as recited in claim 8. However, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the second melting device of modified Bonnebat to include a second cooling device as the same as the cooling device of the thermal homogenization device as taught by Bonnebat in order to control the temperature of the second extruded material to form a multilayer tubular parison at a desired temperature. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnebat, Feuerherm, and Kazushi as applied to claim 1, and further in view of Golriz (“Bottle Grade PET,” available at http://www.golrizpet.com/en/BottlegradePET.aspx, published on 04 October 2010).
Regarding claim 9, Bonnebat in view of Feuerherm and Kazushi teaches that (1) the molding apparatus and process is applicable to blow-molding device where the final, hollow shaped article is formed (Bonnebat: column 2 lines 36-41), and (2) as an exemplary polymer, polyethylene terephthalate (PET) is applicable to this method (Bonnebat: column 4 lines 53-66; of note, the Instant Specification discloses that one of the polymeric material used in the instant device is PET (Instant Specification: page 4 line 5). However, modified Bonnebat does not specifically teach that the polymeric material has an atomic mass value greater than 10,000 Daltons (i.e., g/mol).
Golriz teaches that the average molecular weight of a bottle grade PET ranges from 24,000 to 36,000 g/mol, which refers to an intrinsic viscosity of between 0.75 and 1.00 dl/g. the standard bottle grade has an intrinsic viscosity of 0.80 dl/g (page 1, the first paragraph). The PET molecular weight of Golriz anticipates the recited molecular weight greater than 10,000 g/mol. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or select the polymeric material, for example, PET, of modified Bonnebat to ranges from 24,000 to 36,000 g/mol for a bottle grade PET as taught by Golriz in order to obtain known results or a reasonable expectation of successful results of blow-molding a polymeric hollow article, such as a bottle as a standard bottle grade (Golriz: derived from the first paragraph). 
Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive.
The Applicant argues (see pages 5-7 of Remarks) that modified Bonnebat does not disclose or suggest that “the polymeric material is maintained at said temperature below the melting temperature but above the crystallization start temperature from (A) when it is cooled to said temperature below the melting temperature but above the crystallization start temperature in step b), to (B) through when the tubular body is inserted into the mold in step d).”
The Examiner respectfully disagrees with this argument (see above USC 103 rejection of claim 1 for details). 
At first, in response to applicant's argument that all of the teachings of Kazushi must be understood and utilized in order to produce a desired smoothness and transparency (see pages 5-6 of Remarks), the examiner respectfully disagree with this argument. Each of the teachings could individually and/or collectively contribute to the desired smoothness and transparency of a blow-molded article. The extrusion-based blow molding process of Bonnebat in view of Feuerherm and the reheated-preform-based blow molding process of Kazushi are similar enough “at the blowing process,” and thus it would be obvious to one of ordinary skill in the art to combine and modify modified Bonnebat with Kazushi’s teaching (i.e., the temperature requirement of the preform in the inserting step).
Secondly, applicant’s arguments that Kazushi’s teaching would result in different conditions of the polymeric materials from the ones of the Instant Application (see modified Bonnebat (Bonnebat and Feuerherm) further in view of Kazushi, as presented above the USC 103 rejection of claim 1, does NOT rely on the Kazushi’s challenged teaching – i.e., cooling and reheating of a tubular preform - as the Applicant disputed. 
Bonnebat in view of Feuerherm already teaches all the consecutive steps of the extrusion-based blow molding in the order without any cooling of a tubular preform, and the only deficiency is whether the temperature of the polymeric material at the cooling step is maintained during the extrusion and the inserting. As Kazushi teaches the temperature of the polymeric preform during the inserting, it would be obvious that the temperature of the polymeric material during the cooling step before the extruding step of modified Bonnebat would be maintained at least until the inserting step in view of Kazushi and as being consistent with the teaching of modified Bonnebat (Bonnebat: column 2, lines 28-41, prevent the formation of crystalline seeds in the polymer as it passes from the extrusion means to the conformation or blow-molding device where the final, hollow shaped article is formed; also, of note, both Bonnebat and Feuerherm do not have an additional heating unit in downstream of the extrusion of a tubular preform). 
Thus, modified Bonnebat teaches all the claimed limitations of claim 1 and motivation to combine as presented above USC 103 rejection of claim 1. 
The Applicant also argues (see pages 7-8 of Remarks) that modified Bonnebat does not disclose or suggest claims 3, 14, and 15. 
see above USC 103 rejection of claims 3, 14, and 15, and USC 112(a) rejection of claim 15, for details). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torchio (US 20130059102 A1) teaches a process for the production of multilayer blow-molded hollow articles by coextrusion of at least two different thermoplastic polymers ([0022], claim 11). 
La Belle (US 5,840,232) teaches a multi-layer parison extrusion system (abstract). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744